United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 22, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-30094
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MONTAVIOUS DEVON MCGILL,
                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                     USDC No. 3:03-CR-122-ALL-B
                         --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent

Montavious Devon McGill (“McGill”) has moved for leave to

withdraw from this direct appeal and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       McGill

has received a copy of counsel’s motion and has filed a pro se

response.   In his response, McGill contends that his trial

counsel was ineffective.    We conclude that the record is

insufficiently developed to allow consideration on direct appeal



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-30094
                               -2-

of McGill’s claims of ineffective assistance of counsel.   See

United States v. Brewster, 137 F.3d 853, 859 (5th Cir. 1998).

     Our independent review of counsel’s brief and the record

disclose no nonfrivolous issues for appeal.   Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the appeal is DISMISSED

without prejudice to McGill’s right to raise his ineffective

assistance of counsel claims in a 28 U.S.C. § 2255 proceeding.

See 5TH CIR. R. 42.2.